Affirmed by unpublished PER CURIAM opinion.
Unpublished.opinions are not binding precedent in this circuit.
PER CURIAM:
Gary Buterra Williams appeals the district court’s order denying his motion to amend his motion to reconsider, styled as a 28 U.S.C. § 2255 (2012) motion, the court’s order remanding his state prosecution to state court. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.